NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12 April 2022 has been entered. Claims 1, 3-4, 12, and 14 have been amended. Claims 2, 5-8, 10, 15-17, and 19 have been cancelled. No claims have been added. Claims 1, 3-4, 9, 11-14, 18, and 20 are still pending in this application, with claims 1 and 12 being independent. The 112(a) rejections set forth in the previous office action mailed 12 November 2021 are overcome by Applicant’s amendments. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 1, “…a multifunctional illuminated writing pad comprises…,” has been changed to: --…a multifunctional illuminated writing pad, comprising…--.
In claim 3, lines 1-6, “…the multifunctional illuminated writing pad as claimed in claim 1 comprises: wherein the opaque backing and the transparent panel are in a paper-receiving configuration; and the free edge, the first lateral edge, and the second lateral edge being positioned offset from the distal backing face…,” has been changed to: --…the multifunctional illuminated writing pad as claimed in claim 1, wherein, in a paper-receiving configuration of the opaque backing and the transparent panel, the free edge, the first lateral edge, and the second lateral edge are positioned offset from the distal backing face…--.
In claim 4, lines 1-8, “…the multifunctional illuminated writing pad as claimed in claim 1 comprises: wherein the opaque backing and the transparent panel are in a paper-viewing configuration; the free edge, the first lateral edge, and the second lateral edge being attached against the distal backing face; and the proximal panel face and the distal backing face being positioned offset from each other by a paper-receiving clearance…,” as been changed to: --…the multifunctional illuminated writing pad as claimed in claim 1, wherein, in a paper-viewing configuration of the opaque backing and the transparent panel, the free edge, the first lateral edge, and the second lateral edge are attached against the distal backing face; and the proximal panel face and the distal backing face are positioned offset from each other by a paper-receiving clearance…--.
In claim 12, line 1, “…a multifunctional illuminated writing pad comprises…,” as been changed to: --…a multifunctional illuminated writing pad, comprising…--.
In claim 12, lines 10-11, “…a distal panel face a fixed edge…,” has been changed to: --…a distal panel face, a fixed edge…--.
In claim 13, lines 1-6, “…the multifunctional illuminated writing pad as claimed in claim 12 comprises: wherein the opaque backing and the transparent panel are in a paper-receiving configuration; and the free edge, the first lateral edge, and the second lateral edge being positioned offset from the distal backing face…,” has been changed to: --…the multifunctional illuminated writing pad as claimed in claim 12, wherein, in a paper-receiving configuration of the opaque backing and the transparent panel, the free edge, the first lateral edge, and the second lateral edge are positioned offset from the distal backing face…--.
In claim 14, lines 1-8, “…the multifunctional illuminated writing pad as claimed in claim 12 comprises: wherein the opaque backing and the transparent panel are in a paper-viewing configuration; the free edge, the first lateral edge, and the second lateral edge being attached against the distal backing face; and the proximal panel face and the distal backing face being positioned offset from each other by a paper-receiving clearance…,” has been changed to: --…the multifunctional illuminated writing pad as claimed in claim 12, wherein, in a paper-viewing configuration of the opaque backing and the transparent panel, the free edge, the first lateral edge, and the second lateral edge are attached against the distal backing face; and the proximal panel face and the distal backing face are positioned offset from each other by a paper-receiving clearance…--.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 9, 11-14, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a multifunctional illuminated writing pad, comprising: an opaque backing; a transparent panel; an illumination mechanism; an attachment mechanism; an access indent; the attachment mechanism being a pocket clip; the opaque backing comprises a proximal backing face, a distal backing face, and at least one pocket-accessing hole; the transparent panel comprises a proximal panel face, a distal panel face, a fixed edge, a free edge, a first lateral edge, and a second lateral edge; the pocket clip comprises a fixed end and a free end; the transparent panel being mounted onto the opaque backing; the proximal panel face being positioned adjacent to the distal backing face; the illumination mechanism being integrated into the distal backing face; the illumination mechanism being in optical communication with the transparent panel; and the attachment mechanism being mounted onto the proximal backing face; the fixed edge and the free edge being positioned opposite to each other across the transparent panel; the first lateral edge and the second lateral edge being positioned opposite to each other across the transparent panel; the first lateral edge and the second lateral edge being positioned in between the fixed edge and the free edge; the fixed edge being hingedly connected to the opaque backing; the fixed edge being positioned coincident to the distal backing face; 217/074,620the free edge, the first lateral edge, and the second lateral edge being configured to selectively form a hermetical seal with the distal backing face; the fixed end being mounted onto the proximal backing face; the free end being positioned offset from the proximal backing face; the at least one pocket-accessing hole being positioned offset from the transparent panel; the at least one pocket-accessing hole being positioned adjacent to the free edge, opposite to the fixed edge; the at least one pocket-accessing hole traversing from the distal backing face to the proximal backing face; the proximal backing face being shaped as a contiguous leg-bracing concave surface; the transparent panel being made of green-tinted fluorescent plexiglass; and the access indent laterally traversing into the transparent panel.
The closest prior art of record: Shanbour, II et al. (US 2013/0101979 A1), Rojo et al. (US 2013/0120970 A1), Hurst (US 3,808,415 A), Lai (GB 2,454,710 A), and Blanchard et al. (US 6,050,201 A) teach or suggest various features of the claimed invention, but fail to teach or suggest, alone or in-combination, the collective limitations of claim 1 as claimed in its entirety. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 3, 4, 9, and 11 are allowed as they depend upon and further limit allowed claim 1.
Regarding claim 12, the prior art of record does not teach, or merely suggest, a multifunctional illuminated writing pad, comprising: an opaque backing; a transparent panel; an illumination mechanism; an attachment mechanism; an access indent; the attachment mechanism being at least one length-adjustable leg strap; the opaque backing comprises a proximal backing face, a distal backing face, and at least one pocket-accessing hole; 417/074,620the transparent panel comprises a proximal panel face, a distal panel face, a fixed edge, a free edge, a first lateral edge, and a second lateral edge; the at least one length-adjustable leg strap comprises a first strap end and a second strap end; the transparent panel being mounted onto the opaque backing; the proximal panel face being positioned adjacent to the distal backing face; the illumination mechanism being integrated into the distal backing face; the illumination mechanism being in optical communication with the transparent panel; the attachment mechanism being mounted onto the proximal backing face; the at least one pocket-accessing hole being positioned offset from the transparent panel; the at least one pocket-accessing hole being positioned adjacent to the free edge, opposite to the fixed edge; the at least one pocket-accessing hole traversing from the distal backing face to the proximal backing face; the fixed edge and the free edge being positioned opposite to each other across the transparent panel; the first lateral edge and the second lateral edge being positioned opposite to each other across the transparent panel; the first lateral edge and the second lateral edge being positioned in between the fixed edge and the free edge; the fixed edge being hingedly connected to the opaque backing; the fixed edge being positioned coincident to the distal backing face; the free edge, the first lateral edge, and the second lateral edge being configured to selectively form a hermetical seal with the distal backing face; the first strap end and the second strap end being mounted onto the opaque backing; the first strap end and the second strap end being positioned opposite each other across the proximal backing face; 517/074,620the proximal backing face being shaped as a contiguous leg-bracing concave surface; the transparent panel being made of green-tinted fluorescent plexiglass; and the access indent laterally traversing into the transparent panel.
The closest prior art of record: Shanbour, II et al. (US 2013/0101979 A1), Rojo et al. (US 2013/0120970 A1), Hurst (US 3,808,415 A), Lai (GB 2,454,710 A), and Blanchard et al. (US 6,050,201 A) teach or suggest various features of the claimed invention, but fail to teach or suggest, alone or in-combination, the collective limitations of claim 12 as claimed in its entirety. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 13-14, 18, and 20 are allowed as they depend upon and further limit allowed claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875